DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on August 26, 2021.  As directed by the amendment: claims 5, 29, and 33 have been amended and new claim 35 has been added.  Thus, claims 1-5, 8-10, 12-13 and 25-35 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 25-29, 31-33, and 35 are rejected under 35 U.S.C. § 103 as being anticipated by US Pat. 9,078,799 to Shohat et al (herein Shohat) in view of US Pat. Pub. 2006/0270899 to Amirana (herein Amirana).
Regarding claim 1, Shohat discloses a method of treating the GI tract of a human, the method comprising: (a) providing, to the human subject, a vibrating gastrointestinal capsule 
 However, Amirana teaches a magnetic pill (1, Fig. 1) including using the pill to treat a sensation of gastric bloating (pill 1 includes embedded mechanical stimulation and vibration, utilized to treat gastroparesis, the primary side effect of which is abdominal bloating, Paras. [0003] and [0021], see also Page 2 of NPL “Gastroparesis - Symptoms and Causes by the Mayo Clinic,” previously provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gastrointestinal capsule of 
Regarding claim 2, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shohat further discloses the method further comprising pre-setting an activation time delay of said vibrating gastrointestinal capsule, prior to said ingesting (the GIC is set for a time delay to allow the GIC to reach a particular section of the GI tract, Col. 2 lines 14-18).
Regarding claim 3, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Shohat further discloses wherein the subject is a particular subject and wherein said pre-setting of said activation time delay is according to a measured or estimated transit time of chyme along said gastrointestinal tract of said particular subject (the transit of chyme for each individual patient can be individually measured and used to adjust activation delay, Col. 2 lines 13-14).
Regarding claim 4, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Shohat further discloses the method further comprising, prior to said pre-setting of said activation delay, obtaining information relating to said measured or estimated transit time of chyme along said gastrointestinal tract of said particular subject (the transit of chyme for each individual patient can be individually measured and used to adjust activation delay, Col. 2 lines 13-14).
Regarding claim 5
Shohat further discloses the method further comprising, prior to said ingesting, setting a vibration protocol of said vibrating gastrointestinal capsule (GIC is set to be activated prior to being ingested, Col. 1 lines 53-54), said vibration protocol adapted to cause said vibrating agitation mechanism to operate in said first vibrating mode of operation so as to effect a mechanical stimulation of the wall of the gastrointestinal tract of the human subject (the GIC vibrates the GI tract walls in the targeted segment of the tract, Col. 1 line 52, Col. 2 lines 17-18).
Regarding claim 25, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shohat further discloses wherein said vibrating mode of operation includes a plurality of cycles, each of said cycles including a vibration duration followed by a repose duration, wherein said housing exerts said vibrations during said vibration duration (the GIC intermittently vibrates for a period of time, then rests for a subsequent period of time before repeating, Col. 2 lines 62-66).
Regarding claim 26, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 25.
Shohat further discloses wherein said repose duration is greater than said vibration duration (the vibration and rest durations are chosen from a duration of a few seconds to a few minutes, therefore the rest period could be chosen to be of greater duration than the vibration period, Col. 2 lines 62-66).
Regarding claim 27, Shohat discloses a method of treating the GI tract of a human, the method comprising: (a) setting a treatment protocol for the human subject, said treatment protocol relating to treatment of the human subject with at least one vibrating gastrointestinal capsule (prior to being ingested, the GIC is set to be activated at a given time/location within the 
 However, Amirana teaches a magnetic pill (1, Fig. 1) including using the pill to treat a sensation of gastric bloating (pill 1 includes embedded mechanical stimulation and vibration, utilized to treat gastroparesis, the primary side effect of which is abdominal bloating, Paras. [0003] and [0021], see also Page 2 of NPL “Gastroparesis - Symptoms and Causes by the Mayo Clinic,” previously provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gastrointestinal capsule of 
Regarding claim 10, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 27.
Shohat discloses wherein said setting said treatment protocol includes setting at least one of a number or frequency of treatment sessions to be applied to the human subject (treatment session with the GIC consists of ingesting and controlling the capsule, i.e. the number of treatment sessions being at least one, Col. 2 lines 8-12).
Regarding claim 28, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 27.
Shohat further discloses the method further comprising pre-setting an activation time delay of said vibrating gastrointestinal capsule, prior to said ingesting (the GIC is set for a time delay to allow the GIC to reach a particular section of the GI tract, Col. 2 lines 14-18).
Regarding claim 29, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 27.
Shohat further discloses the method further comprising, prior to said ingesting, setting a vibration protocol of said vibrating gastrointestinal capsule (GIC is set to be activated prior to being ingested, Col. 1 lines 53-54), said vibration protocol adapted to cause said vibrating agitation mechanism to operate in said first vibrating mode of operation so as to effect a mechanical stimulation of the wall of the gastrointestinal tract of the human subject (the GIC vibrates the GI tract walls in the targeted segment of the tract, Col. 1 line 52, Col. 2 lines 17-18).
Regarding claim 31, Shohat discloses a method of treating the GI tract of a human, the method comprising: (a) obtaining, by the human subject, a vibrating gastrointestinal capsule 
Shohat does not disclose identifying the sensation of gastric bloating of the human subject and treating a sensation of gastric bloating.
 However, Amirana teaches a magnetic pill (1, Fig. 1) including identifying a sensation of gastric bloating of the human subject (pill is utilized for treatment of gastroparesis, which must be diagnosed and identified by a medical professional prior to use, Para. [0003]), and using the pill to treat a sensation of gastric bloating (pill 1 includes embedded mechanical stimulation and vibration, utilized to treat gastroparesis, the primary side effect of which is abdominal bloating, Paras. [0003] and [0021], see also Page 2 of NPL “Gastroparesis - Symptoms and Causes by the Mayo Clinic,” previously provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gastrointestinal capsule of Shohat to be used for treatment of gastric bloating as taught by Amirana in order to relieve the painful symptoms associated with gastroparesis.
Regarding claim 32, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 31.
Shohat further discloses the method further comprising pre-setting an activation time delay of said vibrating gastrointestinal capsule, prior to said ingesting (the GIC is set for a time delay to allow the GIC to reach a particular section of the GI tract, Col. 2 lines 14-18).
Regarding claim 33, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 31.
Shohat further discloses the method further comprising, prior to said ingesting, setting a vibration protocol of said vibrating gastrointestinal capsule (GIC is set to be activated prior to being ingested, Col. 1 lines 53-54), said vibration protocol adapted to cause said vibrating agitation mechanism to operate in said first vibrating mode of operation so as to effect a mechanical stimulation of the wall of the gastrointestinal tract of the human subject (the GIC vibrates the GI tract walls in the targeted segment of the tract, Col. 1 line 52, Col. 2 lines 17-18).
Regarding claim 35, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 31.
Modified Shohat further discloses wherein the vibrating gastrointestinal capsule is adapted to vibrate when in the stomach of the human subject (Shohat gastrointestinal capsule is adapted to temporarily anchored to the wall of the stomach, the capsule activating and vibrating in the stomach, Shohat Col. 5 lines 20-22 and lines 38-41), and wherein said using said vibrating gastrointestinal capsule comprises activating said vibrating gastrointestinal capsule such that at least a portion of the first vibrating mode of operation occurs when said vibrating gastrointestinal capsule is within the stomach of the human user so as to alleviate or dissipate the sensation of gastric bloating (Shohat capsule activates within the stomach, Shohat Col. 5 lines 38-41, 

Claims 8, 9, 30, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Shohat and Amirana, as applied to claims 1, 27, and 31 above, and in further view of US Pat. Pub. 2016/0121111 to Levine et al (herein Levine).
Regarding claim 8, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Shohat does not disclose wherein the human subject suffering from gastric bloating is a constipation free subject.
However, Levine teaches a conditional gastrointestinal stimulation for improved motility (Fig. 1) including wherein the human subject suffering from gastric bloating is a constipation free subject (the method can be used to treat a patient with irritable bowel syndrome (IBS) during a surgical treatment to prevent an ileus/constipation state from occurring, Paras. [0028] and [0033]).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intended subject of the gastrointestinal stimulation method of modified Shohat to be a constipation free subject as taught by gastrointestinal stimulation method of Levine in order to proactively treat obstructions of the bowel to prevent more serious conditions from occurring.
Regarding claim 9, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Shohat further discloses wherein the human subject has at least one of: irritable bowel syndrome; at least one food allergy; at least one food intolerance; enzymatic deficiency; 
Regarding claim 30, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 27.  Shohat does not disclose wherein the human subject suffering from gastric bloating is a constipation free subject.
However, Levine teaches a conditional gastrointestinal stimulation for improved motility (Fig. 1) including wherein the human subject suffering from gastric bloating is a constipation free subject (the method can be used to treat a patient with irritable bowel syndrome (IBS) during a surgical treatment to prevent an ileus/constipation state from occurring, Paras. [0028] and [0033]).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intended subject of the gastrointestinal stimulation method of modified Shohat to be a constipation free subject as taught by gastrointestinal stimulation method of Levine in order to proactively treat obstructions of the bowel to prevent more serious conditions from occurring.
Regarding claim 34, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 31.  Shohat does not disclose wherein the human subject suffering from gastric bloating is a constipation free subject.
However, Levine teaches a conditional gastrointestinal stimulation for improved motility (Fig. 1) including wherein the human subject suffering from gastric bloating is a constipation free subject (the method can be used to treat a patient with irritable bowel syndrome (IBS) during a surgical treatment to prevent an ileus/constipation state from occurring, Paras. [0028] and [0033]).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intended subject of the gastrointestinal stimulation method of modified Shohat to be a constipation free subject as taught by gastrointestinal stimulation method of Levine in order to proactively treat obstructions of the bowel to prevent more serious conditions from occurring.

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Shohat and Amirana, as applied to claim 10 above, and in further view of Vibrating Capsule Shows Promising Results by ScienceDaily (herein ScienceDaily).
Regarding claim 12, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.   Shohat does not disclose wherein said setting said treatment protocol includes setting said number and said frequency of treatment sessions to be at least one said treatment session per week, over a treatment period of at least two weeks.
However, ScienceDaily teaches a multi-week treatment regimen of the gastrointestinal tract (see third paragraph of NPL document provided herewith) wherein said setting said treatment protocol includes setting said number and said frequency of treatment sessions to be at least one said treatment session per week, over a treatment period of at least two weeks (patients ingested the time-delayed vibratory capsule twice a week over a multi-week period, third paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment sessions of modified Shohat to incorporate a plurality of treatment sessions as taught by ScienceDaily in order to 
Regarding claim 13, the modified Shohat discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Shohat further discloses wherein said setting said number and said frequency of treatment sessions includes setting said number and said frequency to be within a range of 1 to 7 treatment sessions per week (ScienceDaily patients ingested vibrating capsules twice a week for a multi-week treatment, paragraph 3).

Response to Amendment
The declaration under 37 CFR 1.132 by Dr. Anthony Lembo filed August 26, 2021, is insufficient to overcome the rejection of claims 1-5, 8-10, 12-13 and 25-35 based upon the combination of US Pat. 9,078,799 to Shohat et al and US Pat. Pub. 2006/0270899 to Amirana under 35 U.S.C. § 103 as set forth in the last Office action.
Specifically, Dr. Lembo argues that the Amirana reference does not disclose sufficient operating parameters of the vibrating capsule (such as frequency, intensity, duration, pulse, and strength), such that the Amirana disclosure is medically non-enabling to establish a medical treatment protocol.
The Examiner disagrees.  In response to the affidavit previously filed on November 10, 2020 (which made similar arguments to those in the present affidavit), the Examiner noted that various treatment parameters identified by Dr. Lembo are not recited in the claims (see also Para. 59 of the Non-Final Rejection dated February 26, 2021).  As the treatment parameters are not recited in the claims, the arguments raised in the affidavit are considered moot.  Further, the only to teach an ingestible capsule to treat gastric bloating in the gastrointestinal tract.
Dr. Lembo further argues that identification of gastric bloating is not a diagnostic tool for diagnosis of gastroparesis (see Para. 16 bullet point 5 of the affidavit).  However, in Para. 32 of the current rejection (see also Para. 7 above and Para. 32 of the Non-Final Rejection mailed February 26, 2021), the Amirana reference is used to state that gastroparesis must be identified by a medical professional prior to treatment; the identification of gastroparesis being an identification of gastric bloating as the primary side effect of gastroparesis is bloating.  Therefore, the rejection does not state that gastric bloating is a diagnostic tool for gastroparesis.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 8-10, 12-13 and 25-35 have been fully considered but they are not persuasive.  The majority of Applicant’s arguments echo those arguments as presented in the Rule 132 Declaration of Dr. Anthony Lembo.  As such, the responses listed above with respect to the affidavit apply mutatis mutandis to those arguments.
The Applicant further argues that no motivation to combine the Shohat and Amirana references has been provided (see Page 12 lines 5-10 of the Arguments).
The Examiner disagrees.  The Examiner has provided motivation for the combination of the Shohat and Amirana references in at least Para. 8 of the present rejection, Para. 8 of the Non-
Applicant further argues that Amirana does not teach treatment of gastroparesis (see Arguments Page 13 lines 5-18).  Applicant points to portions of Para. [0003] to assert that Amirana is instead discussing prior art devices.
The Examiner disagrees.  The Examiner notes that Para. [0003] of Amirana does indeed talk about prior art devices that treat a variety of medical conditions including gastroparesis.  Amirana proceeds to discuss the limitations and drawbacks of such prior art devices, for example stating that “to date, all of the devices addressing these clinical problems require a pacemaker like device attached to a least…surgically implanted or implanted via a minimally invasive procedure.”  See Para. [0003] of Amirana.  Amirana concludes the paragraph by stating that there is a need for a device to treat the enumerated medical conditions, including gastroparesis, which does not have the drawbacks listed; for which the Amirana invention is presented.  Therefore, the Examiner finds that the Amirana reference teaches treatment of gastroparesis.
Applicant additionally argues that the Amirana reference is non-enabling (see Arguments page 14 lines 3-9) for any treatment of gastrointestinal conditions.  Applicant points to the affidavits by Dr. Lembo which state that no treatment protocol can be determined from Amirana without extensive experimentation.  Specifically, Dr. Lembo comments that the paucity of disclosure regarding the capsule of Amirana amounts to nothing more than “pie-in-the-sky” ideas (see affidavit Para. 1).
The Examiner disagrees.  For the purpose of treatment of gastric bloating through use of an ingestible capsule (as relied upon in the outstanding rejection, see Para. 8 of the Non-Final 
Further, for the sake of argument, if the Examiner assumes that Amirana is in fact non-enabling; the combination of Shohat and Amirana still discloses or teaches all the claimed limitations, as discussed above.  An inoperative and non-enabling prior art reference is still available for all that it does teach.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  See MPEP 2121.01 Section II.  “A non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. § 103.”  See MPEP 2121.01 Section II.  Therefore, the Examiner finds the Amirana reference to be enabling for those limitations relied upon in the rejections; but finds Amirana to be available as prior art even if Amirana is non-enabling.
Therefore the rejections of claims 1-5, 8-10, 12-13 and 25-35 stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785